       Case 4:17-cv-03042 Document 26 Filed on 02/08/19 in TXSD Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SUN COAST RESOURCES, INC.                 §
                                          §
                                          §
     v.                                   §             CIVIL ACTION NO. 4:17-cv-03042
                                          §
ROY CONRAD, Individually and On Behalf of §
All Others Similarly Situated             §

          SUN COAST RESOURCES, INC.’S AMENDED NOTICE OF APPEAL

        Notice is hereby given that Sun Coast Resources, Inc., plaintiff in the above-named and

numbered case, hereby appeals to the United States Court of Appeals for the Fifth Circuit from the

Court’s Final Judgment of December 21, 2018 (Dkt. Entry 18); all adverse opinions and orders

that merged into that judgment, including, but not limited to, the Opinion on Arbitration of

December 21, 2018 (Dkt. Entry 17); and the Court’s denial of its Motion for New Trial, Motion to

Modify Judgment, and Motion to Reconsider Order Confirming Arbitration Award (Dkt. Entry

25).

                                                   Respectfully submitted,

                                                   FOLEY & LARDNER LLP

                                                   /s/ Cristina Portela Solomon
                                                   CRISTINA PORTELA SOLOMON
                                                   Texas Bar No. 16143400
                                                   csolomon@foley.com
                                                   JASON SHARP
                                                   Texas Bar No. 24039170
                                                   jsharp@foley.com
                                                   2000 Wells Fargo Plaza
                                                   1000 Louisiana Street
                                                   Houston, Texas 77002
                                                   Telephone: (713) 276-5500
                                                   Facsimile: (713) 276-5555
     Case 4:17-cv-03042 Document 26 Filed on 02/08/19 in TXSD Page 2 of 2



                                                   WRIGHT CLOSE & BARGER LLP

                                                   Jessica Z. Barger
                                                   State Bar No. 24032706
                                                   Raffi Melkonian
                                                   State Bar No. 24090587
                                                   Brian J. Cathey
                                                   State Bar No. 24080825
                                                   One Riverway, Suite 2200
                                                   Houston, Texas 77056
                                                   Tel. 713.572.4321
                                                   Fax 713.572.4320
                                                   barger@wrightclosebarger.com
                                                   melkonian@wrightclosebarger.com
                                                   cathey@wrightclosebarger.com


                                                   ATTORNEYS FOR SUN COAST
                                                   RESOURCES, INC.

                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served on this the 8th day of
February, 2019, to:

ROBERT R. DEBES, JR.
Texas Bar No. 05626150
bdebes@eeoc.net
RICARDO J. PRIETO
Texas Bar No. 24062947
rprieto@eeoc.net
SHELLIST, LAZARZ, SLOBIN LLP
11 Greenway Plaza, Suite 1515
Houston, Texas 77046
Telephone: (713) 621-2277
Facsimile (713) 621-
0993

ATTORNEYS FOR CLAIMANT &
CLASS MEMBERS


                                                      /s/ Cristina Portela Solomon
                                                      Cristina Portela Soloman




                                               2
